United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3331
                                    ___________

Wayne Nichols,                             *
                                           *
               Appellant,                  *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Western District of Arkansas.
Jose Chacon, Arkansas State Police,        *
in his official and individual capacity,   *    [UNPUBLISHED]
                                           *
               Appellee.                   *
                                      ___________

                          Submitted: July 6, 2001
                              Filed: September 27, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       After the district court1 granted Wayne Nichols summary judgment as to liability
in his 42 U.S.C. § 1983 lawsuit against Arkansas State Police Trooper Jose Chacon,
the jury awarded Nichols $2000 in compensatory damages and $2000 in punitive
damages. The court then granted Chacon’s motion for judgment as a matter of law
striking the punitive damages. Nichols appeals.



      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.
       Having reviewed de novo the district court’s grant of Chacon’s motion, see
Fletcher v. Price Chopper Foods of Trumann, Inc., 220 F.3d 871, 875 (8th Cir. 2000)
(standard of review), we agree that Nichols did not adduce any evidence that Chacon’s
conduct was “motivated by evil motive or intent, or . . . involve[d] reckless or callous
indifference to [Nichols’s] federally protected rights,” see Smith v. Wade, 461 U.S. 30,
56 (1983) (standard for punitive damages in § 1983 actions).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-